 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DONNIE FERGUSON,                                  No. 2:17-CV-1930-TLN-DMC
12                       Plaintiff,
13            v.                                        ORDER
14    REDDING POLICE DEPARTMENT, et
      al.,
15
                         Defendants.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this civil action.

19   On November 20, 2018, the court granted defendants’ motion to compel and directed plaintiff’s

20   counsel to show cause why reasonable expenses should not be awarded. See Doc. 17 (November

21   20, 2018, order). A hearing was held on December 12, 2018, at 10:00 a.m. before the

22   undersigned in Redding, California. Tracey Amundson, Esq., appeared for defendants. Ralph

23   Rios, Esq., appeared for plaintiff.

24   ///

25   ///

26   ///

27   ///

28   ///
                                                       1
 1                  Having considered the arguments of counsel, as well as the declarations filed by

 2   defendants, the court finds that an award of reasonable expenses in the amount of $3,216.00 is

 3   appropriate, payable by plaintiff’s counsel to defendants within 14 days of the date of this order.

 4   See Fed. R. Civ. P. 37(a)(5).

 5                  IT IS SO ORDERED.

 6

 7

 8   Dated: December 19, 2018
                                                           ____________________________________
 9                                                         DENNIS M. COTA
10                                                         UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
